


Exhibit 10.63

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT (this
“Amendment”) is made as of March 19, 2012 by and among KEMET ELECTRONICS
CORPORATION, a Delaware corporation (“U.S Borrower”), KEMET ELECTRONICS
MARKETING (S) PTE LTD., a Singapore corporation (“Singapore Borrower” and,
together with U.S. Borrower, collectively, “Borrowers”), the financial
institutions party hereto as lenders (collectively, “Lenders”) and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Lenders and Agent have entered into a Loan and Security
Agreement, dated as of September 30, 2010 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement);

 

WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;

 

WHEREAS, Borrowers have advised Agent and Lenders that Parent desires to issue
additional Senior Notes as described in an offering memorandum and offering
memorandum supplement substantially in the form of Exhibit A hereto, subject to
changes thereto as are reasonably acceptable to Agent (the “Offering
Memorandum”), pursuant to which Parent shall issue up to $125,000,000 of
Additional Notes (as defined in the Senior Notes Documents) (the “Transaction”),
all as more fully set forth in the Offering Memorandum;

 

WHEREAS, Borrowers have requested that Agent and Lenders consent to and waive
any provisions of the Loan Agreement that may prohibit or be violated by the
Transaction;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS.

 

Capitalized terms used and not defined in this Amendment shall have the
respective meanings given them in the Loan Agreement.

 

SECTION 2.   ACKNOWLEDGMENTS.

 

2.1                               Acknowledgment of Obligations.  Each Borrower
hereby acknowledges, confirms and agrees that as of March 19, 2012, U.S.
Borrower is indebted to Agent and Lenders in respect of the Revolver Loans in
the principal amount of $0, and Singapore Borrower is indebted to Agent and
Lenders in respect of the Revolver Loans in the principal amount of $0.  All
such amounts, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges now or hereafter payable by each Borrower to
Agent and Lenders, are unconditionally owing by such Borrower to Agent and
Lenders in accordance with the terms of the Loan Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

 

--------------------------------------------------------------------------------


 

2.2                               Acknowledgment of Security Interests.  Each
Borrower hereby acknowledges, confirms and agrees that Agent, for the benefit of
Secured Parties, has and shall continue to have valid, enforceable and perfected
first priority Liens, subject to Permitted Liens, upon and security interests in
the Collateral of such Borrower heretofore granted to Agent, for the benefit of
Secured Parties, pursuant to the Loan Documents or otherwise granted to or held
by Agent, for the benefit of Secured Parties, and upon and in which Agent, for
the benefit of Secured Parties, presently has perfected first priority Liens and
security interests.

 

2.3                               Binding Effect of Documents.  Each Borrower
hereby acknowledges, confirms and agrees that: (a) each of the Loan Documents to
which it is a party has been duly executed and delivered, and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
such Borrower contained in the Loan Documents and in this Amendment constitute
the legal, valid and binding obligations of such Borrower, enforceable against
it in accordance with their respective terms, and such Borrower has no valid
defense to the enforcement of such obligations, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and to the effect of general principles of
equity whether applied by a court of law or equity, and (c) Agent and Lenders
are and shall be entitled to the rights, remedies and benefits provided for in
the Loan Documents and applicable law.

 

SECTION 3.   AMENDMENT.  Effective as of the date hereof:

 

3.1                               The definition of “Equipment Formula Amount”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

“Equipment Formula Amount: the lesser of (a) $6,000,000 and (b) 80% of the NOLV
Percentage of the Value of Eligible Equipment.”

 

SECTION 4.   WAIVER AND CONSENT IN RESPECT OF THE SENIOR NOTES DOCUMENTS.

 

4.1                               Pursuant to Section 11.1(m) of the Loan
Agreement, it shall be an Event of Default if Parent amends, supplements or
otherwise modifies any of the Senior Notes Documents.  Accordingly, Borrowers
and the other Obligors have requested that Agent and the Lenders waive the
application of Section 11.1(m) of the Loan Agreement, to the extent applicable,
and each other provision of the Loan Agreement and each other Loan Document that
may prohibit or be violated by the Transaction and consent to the Transaction.

 

4.2                               Subject to the terms and conditions set forth
herein, Agent and the Required Lenders hereby (i) waive the application of
Section 11.1(m) of the Loan Agreement, to the extent applicable, and each other
provision of the Loan Agreement and each other Loan Document that may prohibit
or be violated by the Transaction and (ii) consent solely to permit the
Transaction, in accordance with the terms of the Offering Memorandum.

 

SECTION 5.   REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:

 

5.1                               Representations in Loan Documents.  Each of
the representations and warranties made by or on behalf of such Borrower to
Agent and Lenders in any of the Loan Documents was

 

2

--------------------------------------------------------------------------------


 

true and correct in all material respects when made (except for those
representations and warranties that were already qualified by concepts of
materiality or by express thresholds, which representations and warranties shall
be true and correct in all respects) and is true and correct in all material
respects on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by or on
behalf of such Borrower on the date hereof and in this Amendment (other than
such representations and warranties that relate solely to a specific prior
date).

 

5.2                               Binding Effect of Documents.  This Amendment
and the other Loan Documents have been duly executed and delivered to the Lender
by such Borrower and are in full force and effect, as modified hereby.

 

5.3                               No Conflict, Etc.  The execution, delivery and
performance of this Amendment by such Borrower will not violate or cause a
default under any Applicable Law or Material Contract of such Borrower and will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues, other than Permitted Liens.

 

5.4                               No Default or Event of Default.  No Default or
Event of Default exists immediately prior to the execution of this Amendment and
no Default or Event of Default will exist immediately after the execution of
this Amendment and the other documents, instruments and agreements executed and
delivered in connection herewith.

 

5.5                               Additional Events of Default.  Any
misrepresentation by such Borrower, or any failure of such Borrower to comply
with the covenants, conditions and agreements contained in any Loan Document,
herein or in any other document, instrument or agreement at any time executed
and/or delivered by such Borrower with, to or in favor of Agent and/or Lenders
shall, subject to the terms and provisions of the Loan Agreement and the other
Loan Documents, constitute an Event of Default hereunder, under the Loan
Agreement and the other Loan Documents.

 

SECTION 6.   CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

 

The effectiveness of the terms and provisions of this Amendment shall be subject
to the receipt by Agent of (a) this Amendment, in form and substance
satisfactory to Agent in its sole discretion, duly authorized, executed and
delivered by each Borrower, Lenders and Agent and (b) such other documents,
instruments and agreements as Agent in its discretion deems reasonably
necessary, all in form and substance satisfactory to Agent.

 

SECTION 7.   PROVISIONS OF GENERAL APPLICATION.

 

7.1                               Effect of this Amendment.  Except as modified
pursuant hereto, and pursuant to the other documents, instruments and agreements
executed and delivered in connection herewith, no other changes or modifications
to the Loan Documents are intended or implied and in all other respects the Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Amendment and the other Loan Documents, the terms of
this Amendment shall control. Any Loan Document amended hereby shall be read and
construed with this Amendment as one agreement.

 

7.2                               Costs and Expenses.  Borrowers absolutely and
unconditionally agree to pay to Agent, on demand by Agent at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Amendment are consummated: all reasonable fees
and disbursements of any counsel to Agent in connection with the preparation,

 

3

--------------------------------------------------------------------------------


 

negotiation, execution, or delivery of this Amendment and any agreements
delivered in connection with the transactions contemplated hereby and all
reasonable out-of-pocket expenses which shall at any time be incurred or
sustained by Agent or its directors, officers, employees or agents as a
consequence of or in any way in connection with the preparation, negotiation,
execution, or delivery of this Amendment and any agreements prepared,
negotiated, executed or delivered in connection with the transactions
contemplated hereby.

 

7.3                               No Third Party Beneficiaries.  The terms and
provisions of this Amendment shall be for the benefit of the parties hereto and
their respective successors and assigns; no other person, firm, entity or
corporation shall have any right, benefit or interest under this Amendment.

 

7.4                               Further Assurances.  The parties hereto shall
execute and deliver such additional documents and take such additional action as
may be reasonably necessary or desirable to effectuate the provisions and
purposes of this Amendment.

 

7.5                               Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

7.6                               Merger.  This Amendment sets forth the entire
agreement and understanding of the parties with respect to the matters set forth
herein. This Amendment cannot be changed, modified, amended or terminated except
in a writing executed by the party to be charged.

 

7.7                               Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents, and no investigation by
Agent or any closing shall affect the representations and warranties or the
right of Agent to rely upon them.

 

7.8                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment.

 

7.9                               Reviewed by Attorneys.  Each Borrower
represents and warrants to Agent and Lenders that it (a) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (b) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each document executed in
connection herewith with, such attorneys and other persons as such Borrower may
wish, and (c) has entered into this Amendment and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.

 

7.10                        Governing Law; Consent to Jurisdiction and Venue.

 

(a)                                 THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

 

4

--------------------------------------------------------------------------------


 

(b)                                 EACH BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY HERETO, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE LOAN AGREEMENT. Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

 

7.11                        Waivers.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT
AND EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND
RELATING IN ANY WAY HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF
PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY
IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD;
(C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND
OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO
EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Amendment and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Amendment may be filed as a written consent to a trial by the
court.

 

7.12                        Counterparts.  This Amendment may be executed in one
or more counterparts, each of which shall constitute but one and the same
Amendment. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.

 

5

--------------------------------------------------------------------------------


 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

 

KEMET ELECTRONICS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael W. Boone

 

 

 

 

Name:

Michael W. Boone

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

KEMET ELECTRONICS MARKETING (S) PTE LTD.

 

 

 

 

 

 

 

By:

/s/ How Kian Peng

 

 

 

 

Name:

How Kian Peng

 

 

 

 

Title:

Regional Controller, APAC

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Agent and sole Lender

 

 

 

 

 

 

 

By:

/s/ Andrew A. Doherty

 

 

 

 

Name:

Andrew A. Doherty

 

 

 

 

Title:

Senior Vice President

 

Amendment No. 1, Waiver and Consent

 

--------------------------------------------------------------------------------
